Title: To James Madison from Justus Erick Bollman, 19 May 1807
From: Bollman, Justus Erick
To: Madison, James



Sir,
Alexandria May 19th. 1807

I received yesterday the inclosed letter under Cover of One from Genl. Lafayette which You have had the Goodness to forward to me to Newyork.  As I shall probably pass again through Washington ere long I intend to do myself the Honour to wait on You in Order to learn whether its Contents can lead to any satisfactory Arrangement and in the meanwhile it would be agreeable to me if You would be pleased to consider the Business to which it refers as of a private Nature.  I have the Honour to remain with great Respect Sir Your obt. St.

Erick Bollmann

